Citation Nr: 0712408	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-44 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for a disability of the 
right first toe (residuals of a fracture with degenerative 
changes), now rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served, in pertinent part, on active duty for 
training from July 23, 1961, to August 11, 1961, with 
additional service in the reserves (including additional 
active duty for training).  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 RO decision.  The veteran had 
requested a hearing before the Board, but he has subsequently 
withdrawn that request.  


FINDINGS OF FACT

The service-connected disability of the right first toe is 
now manifested by severe symptoms, such as both no motion of 
one joint within the toe and limited motion of another joint 
in the toe, the need for a cane for walking, an antalgic 
gait, limitations in the ability to walk with and without the 
cane, pain medication, and severe pain.


CONCLUSION OF LAW

The criteria for a 30 percent rating for the disability of 
the right first toe (residuals of a fracture with 
degenerative changes) are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in April 2003; rating decisions in 
June 2003 and August 2004; and a statement of the case in 
December 2004.  The November 2003 RO letter pre-dated the 
initial adjudication here (the June 2003 RO decision).  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA has made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication (the June 2003 RO decision) or even the final RO 
adjudication (the December 2004 statement of the case) is 
harmless.  The Board finds that even if there is any defect 
with regard to the timing or content of any of the notices 
sent prior to the RO's initial adjudication, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication here (the December 2004 statement of the case).  

The appellant has not demonstrated how any defective notice 
has prejudiced him in the essential fairness of the 
adjudication.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, __ F.3d __, No. 
2006-7303, 2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  In particular, the 
veteran described various VA treatment appointments, and VA 
has obtained records of that treatment.  VA also examined the 
veteran.  Thus, VA has fulfilled its duty to assist the 
appellant.  The Board now turns to the merits of the claim.

The veteran seeks an increased rating for his service-
connected disability of the right first toe (residuals of a 
fracture with degenerative changes), which is now rated 20 
percent disabling.  He reports that he has a great deal of 
pain and that he has trouble walking.  He states that he 
sometimes cannot use his right leg and foot and that the pain 
has been so severe that he has almost passed out.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 C.F.R. § Part 4 (2006).  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making a 
disability determination. 38 C.F.R. § 4.1.  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

The veteran's service-connected disability arises from a 
compound, comminuted fracture of the distal phalanx of the 
right great toe, without artery or nerve involvement while on 
active duty for training in July 1961.  

The right great toe disability involves arthritic changes, as 
confirmed by X-rays.  Degenerative or traumatic arthritis is 
rated based on the limitation of motion under the appropriate 
diagnostic code relating to the joint.  Otherwise, the 
maximum available rating for degenerative or traumatic 
arthritis is 20 percent under 38 C.F.R. § 4.71a, DCs 5003, 
5010.  

Under the appropriate diagnostic code for evaluating 
limitation of motion of the foot, a 10 percent rating is 
assigned for other foot injuries when the condition is 
moderate.  A 20 percent rating is assigned when the condition 
is moderately severe.  A 30 percent rating is assigned when 
the condition is severe.  38 C.F.R. § 4.71a, DC 5284.  With 
actual loss of use of the foot, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71, DC 5284, Note.

VA outpatient medical records reflect ongoing treatment for 
right lower extremity pain (sympathetically mediated pain in 
the right foot), as well as other, non-service-connected 
conditions, including lower back pain.  In August 2002, the 
veteran reported occasional shooting pain in the right foot 
that caused him to fall when walking.  There was decreased 
sensation to touch at the whole right foot and increased 
varicose veins in the right leg, as compared to the left foot 
and leg.  Pain medication was increased in 2003.  

In July 2004, the veteran reported worsening right lower 
extremity pain in the past two months.  The pain would last 
at most for one to two days with complete resolution.  He 
walked with an antalgic gait.  In October 2004, he reported 
that the pain was worse with activity, but that it was still 
present to a lesser degree with recumbency.  He also reported 
tingling and burning pain radiating from the low back to 
below the right calf.  A treating VA doctor commented that 
the right lower extremity weakness might represent 
radiculopathy (that is, from a non-service-connected 
condition).   

On VA examination in July 2004, the veteran reported now 
having a constant dull pain that increased with any weight-
bearing or walking.  He used a cane, and he could walk only 
about 10 feet without it.  On good days, he could walk about 
200 yards before stopping due to pain.  On bad days, he could 
walk less than 50 feet without stopping.  He reported having 
flare-ups of pain with increased ambulation.  He had noticed 
increased pain with standing on cement floors when he had 
worked as a teacher.  He was unable to mow his lawn.  On 
examination, he walked with the cane.  He had hallux valgus 
deformity of the right great toe of 15 degrees.  The skin was 
pink, warm, and moist.  There was tenderness to palpation to 
both the metatarsophalangeal and interphalangeal joints of 
the great toe.  There was no range of motion in the 
interphalangeal joint; there was limited range of motion in 
the metarsophalangeal joint, with active flexion to 10 
degrees and extension to 5 degrees.  Passive motion was 
similarly limited by pain.  Numerous small venous stars were 
located over the medical aspect of the right foot and ankle.  
No unusual calluses were noted.  Shoe wear pattern could not 
be ascertained because the shoes were new.  X-rays showed no 
gross acute changes, but they did show arthritic changes.  
The diagnoses were degenerative joint disease of the 
interphalangeal and metatarsophalangeal joints of the great 
toe on the right foot, with status post crush fracture of 
that toe.  The examiner opined that there was painful motion 
without weakness, fatigability, incoordination, or 
instability, as supported by objective evidence; this was 
consistent witt the history and pathology of the disability.  
The examiner estimated that pain could significantly limit 
functional ability when the joint was used repeatedly over a 
period of time.  However, the examiner estimated no 
additional degrees of range of motion lost with excessive 
use.  

The Board concludes that the veteran's symptoms and the July 
2004 VA examination finding of significant functional 
limitation with pain during repeated use are sufficient to 
warrant a 30 percent rating for severe symptoms of a foot 
injury.  The veteran uses a cane, has increased pain with 
activity but also when recumbent, and he walks with an 
antalgic gait.  Moreover, he has testified that he is very 
limited in his ability to walk, even with the cane, and that 
he has almost passed out because of right foot pain.  Also, 
he has no range of motion in the interphalangeal joint and 
only limited range of motion in the metatarsophalangeal 
joint, with active and passive flexion to 10 degrees and 
extension to 5 degrees.  Thus, the Board will award the 
veteran a 30 percent rating for this disability.

However, no higher rating is warranted for this disability.  
Despite the veteran's statements, he does not have actual 
loss of use of the right foot, which would warrant a 40 
percent rating under 38 C.F.R. § 4.71a, DC 5284.  

Also, the only other means for a rating higher than 30 
percent require the existence of bilateral claw foot or 
bilateral flat feet.  But he does not have claw foot (pes 
cavus) of both feet, with marked contraction of the plantar 
fascia with dropped forefoot, hammertoe deformity of all 
toes, very painful callosities, or marked varus deformity 
(which is not the same as valgus deformity, as identified on 
the July 2004 VA examination).  38 C.F.R. § 4.71a, DC 5278 
(2006).  Nor does he have pronounced bilateral flat feet, 
with marked pronation, extreme plantar surface tenderness, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, DC 5276 (2006).  Therefore, a 
rating higher than the 30 percent that the Board has awarded 
in this decision is not warranted.

In sum, the evidence demonstrates that the veteran's service-
connected right first toe disability warrants a 30 percent 
rating, but no higher.  




ORDER

A 30 percent rating for the disability of the right first toe 
is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


